DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. U.S. 10045943
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10045943 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to an implantable drug delivery system, said implantable drug delivery system comprising a metal capsule suitable for implantation; a reservoir encapsulated by the capsule, at least one nanoporous membrane in fluid contact with the reservoir, wherein the reservoir contains a pharmaceutical composition including a water soluble therapeutic agent with an equilibrium solubility at room temperature of more than 1.0 x 10-3 M; and at least one 
The stability enhancing agents of the reference claim also includes anti-clustering agents such as a long chain fatty acid salts. See instant claims 9 and 19. 
The method of using the drug delivery system is disclosed in reference claim 1811.  See instant claims 11-18 and 20.

	
2. U.S. 10479868 B2
Claims 1-4 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10479868 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to an implantable drug delivery system, said implantable drug delivery system comprising a metal capsule suitable for implantation; a reservoir encapsulated by the capsule, at least one nanoporous membrane in fluid contact with the reservoir, wherein the reservoir contains a pharmaceutical composition including a water-soluble therapeutic agent with an equilibrium solubility at room temperature of more than 1.0 x 10-3 M; and at least one least one stabilizing agents.  The reference claims disclose that “polymer stabilizing 
 The therapeutic agents of the present claims are disclosed in reference claims 2-4.   As the reference claims disclose that the product has pharmaceutical utilities, the presently claimed method for pharmaceutical uses would have been obvious. See instant claims 11-16.  

3. U.S. 10688056 B2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10688056 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to an implantable drug delivery system, said implantable drug delivery system comprising a metal capsule suitable for implantation; a reservoir encapsulated by the capsule, at least one nanoporous membrane in fluid contact with the reservoir, wherein the reservoir contains a pharmaceutical composition including a water soluble therapeutic agent with an equilibrium solubility at room temperature of more than 1.0 x 10-3 M; and at least one least one stability enhancing agent.  Although the invention in the reference claims contains low solubility acids as the stability enhancing agents, the term “stability enhancing agents” is defined as beneficial substances which provide “long-term stability through an extended release mechanism such as through an erodible process (e.g., biodegradable polymer); such stability enhancing agents are defined to include 

           4. U.S.  11021576 B2
Claims 1-4 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11021576 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to an implantable drug delivery system, said implantable drug delivery system comprising a metal capsule suitable for implantation; a reservoir encapsulated by the capsule, at least one nanoporous membrane in fluid contact with the reservoir, wherein the reservoir contains a pharmaceutical composition including a water-soluble therapeutic agent with an equilibrium solubility at room temperature of more than 1.0 x 10-3 M; and at least one least one stabilizing agents.  The reference claims disclose “polymer stabilizing agents” which are defined to include functional groups selected from an acid group, a base, group, an anti-oxidant, a protein clustering agent, etc.  See reference claim 8. Thus, 
 The therapeutic agents of the present claims are disclosed in reference claims 2-4. As the reference claims disclose that the product has pharmaceutical utilities, the presently claimed method for pharmaceutical uses would have been obvious. See instant claims 11-16.  



Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617